PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/746,874
Filing Date: 23 Jan 2018
Appellant(s): Auyer et al.



__________________
Jared B Howenstine Reg. No. 63,263
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
	This is in response to the appeal brief filed November 20, 2020. Every ground of rejection set forth in the Office action dated June 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
	•   Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (3,992,895) in view of Fukada (JPH02202370) and Lush (4,152,902).
•    Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Fukada and Lush, as applied to claim 1 above, and further in view of Vogel et al. (4,193,781), hereafter referred to as “Vogel.”
•    Claims 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Fukada, Lush, and Vogel et al. (4,193,781), hereafter referred to as “Vogel.”
•    Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Fukada.






(2) Response to Arguments
A. Summary of Issues for Review
	Appellant appeals the outstanding final rejection of the claims as set forth in the Office Action dated June 02, 2020 (“Final Rejection”). To provide clarity for the convenience of the Judges at the board, examiner summarizes the issues for review.
In making the allegation that prior art cites purportedly fails to render obvious the claims, Appellant brings forth six main issues for review, specifically:

(1)    Whether the rejection of claim 1 under Kramer in view of Fukada is obvious pages 6-7 of the brief.
(2)    Whether the rejection of claim 1 under Kramer in view of Fukada is proper at pages 7-8 of the brief.
(3)    Whether the rejection of claim 10 under Kramer in view of Fukada, Lush and Vogel is obvious at pages 9-11 of the brief.
(4)    Whether the rejection of claim 10 under Kramer in view of Fukada, Lush and Vogel is proper at pages 12-13 of the brief.
(5)    Whether the rejection of claim 20 under Kramer in view of Fukada, Lush and Vogel is obvious at pages 14-15 of the brief.
(6)    Whether the rejection of claim 20 under Kramer in view of Fukada, Lush and Vogel is proper at pages 16-17 of the brief.



B. Addressing arguments on pages 6-7.
In regards to applicant’s arguments on the top of page 6, the Kramer reference clearly teaches under broadest reasonable interpretation that there is a failed start based on a detected current draw of the compressor (lack of electricity to compressor motor 12 when the pressure in 21 is too low for 120/5 to open and allowing the pressure switch to close to energize the motor, Column 7, lines 16-23) when the valve is closed the compressor stops operations and thus inherently has a detected current draw (the draw going to nothing and operation is stopped).
A detection of no current is still a detected current draw of the compressor. Applicant’s arguments and claim limitations do not prevent a detection of no current draw from reading on the claim limitations as presented. 
In regards to the arguments directed towards Fukada, an aborted start is a failed start. A start up that does not complete into full operation is a failed start, even if that failure is to abort the start-up process. Applicant’s arguments are not persuasive as under broadest reasonable interpretation the aborted start is the same as a failed start. 
In regards to applicant’s arguments on the bottom of page 6, Applicant fails to show where in the Fukada reference the evidence to support the argument asserted. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies “the claim requires detection of a current exceeding a specific predetermined value as indicative of a failed start-up”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fukada teaches detecting the current supplied to the compressor at start of the system and in steady operation. Fukada specifically teaches detecting the input power supplied to the compressor (see means for solving the problems paragraph on page 2). 
	In regards to the arguments on page 7 regarding “failed start” vs. “aborted started,” the definition of aborted is “failing to achieve the desired result; ending without success.”1

C. Addressing arguments on pages 7-8.
In response to applicant's argument that Kramer in view of Fukada is not proper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the Kramer and Fukada references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kramer teaches power supply to a compressor in order to stop/start the system (Column 7, lines 16-23), Fukada teaches detecting conditions at start and/or steady state of a compressor by detecting power input (see page 2 of translation) these systems are both geared towards refrigeration compression systems and power supplied to such compressor. The detection system of Fukada could be applied to Kramer at restart (when compressor is reenergized, Column 7, lines 16-23 of Kramer) or during the entire steady state (page 2, means for solving problems of Fukada) thus the combination is proper and obvious to one of ordinary skill in the art. 

D. Addressing arguments on pages 9-11.
In regards to applicant’s arguments in the middle of page 10, the Kramer reference clearly teaches under broadest reasonable interpretation that there is a failed start based on a detected current draw of the compressor (lack of electricity to compressor motor 12 when the pressure in 21 is too low for 120/5 to open and allowing the pressure switch to close to energize the motor, Column 7, lines 16-23) when the valve is closed the compressor stops operations and thus inherently has a detected current draw (the draw going to nothing and operation is stopped).
A detection of no current is still a detected current draw of the compressor. Applicant’s arguments and claim limitations do not prevent a detection of no current draw from reading on the claim limitations as presented. 

In regards to applicant’s arguments on the bottom of page 11, Applicant fails to show where in the Fukada reference the evidence to support the argument asserted. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claim requires detection of a current exceeding a specific predetermined value as indicative of a failed start-up”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fukada teaches detecting the current supplied to the compressor at start of the system and in steady operation. Fukada specifically teaches detecting the input power supplied to the compressor (see means for solving the problems paragraph on page 2). 
	In regards to the arguments on pages 10-11 regarding “failed start” vs. “aborted started,” the definition of aborted is “failing to achieve the desired result; ending without success.”2



E. Addressing arguments on pages 12-13.
In response to applicant's argument that Kramer in view of Fukada is not proper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the Kramer and Fukada references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kramer teaches power supply to a compressor in order to stop/start the system (Column 7, lines 16-23), Fukada teaches detecting conditions at start and/or steady state of a compressor by detecting power input (see page 2 of translation) these systems are both geared towards refrigeration compression systems and power supplied to such compressor. The detection system of Fukada could be applied to Kramer at restart (when compressor is reenergized, Column 7, lines 16-23 of Kramer) or during the entire steady state (page 2, means for solving problems of Fukada) thus the combination is proper and obvious to one of ordinary skill in the art. 



F. Addressing arguments on pages 14-15.
In regards to applicant’s arguments on page 14, the Kramer reference clearly teaches under broadest reasonable interpretation that there is a failed start based on a detected current draw of the compressor (lack of electricity to compressor motor 12 when the pressure in 21 is too low for 120/5 to open and allowing the pressure switch to close to energize the motor, Column 7, lines 16-23) when the valve is closed the compressor stops operations and thus inherently has a detected current draw (the draw going to nothing and operation is stopped).
A detection of no current is still a detected current draw of the compressor. Applicant’s arguments and claim limitations do not prevent a detection of no current draw from reading on the claim limitations as presented. 
In regards to the arguments directed towards Fukada, an aborted start is a failed start. A start up that does not complete into full operation is a failed start, even if that failure is to abort the start-up process. Applicant’s arguments are not persuasive as under broadest reasonable interpretation the aborted start is the same as a failed start. 
In regards to applicant’s arguments on of page 15, Applicant fails to show where in the Fukada reference the evidence to support the argument asserted. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claim requires detection of a current exceeding a specific predetermined value as indicative of a failed start-up”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fukada teaches detecting the current supplied to the compressor at start of the system and in steady operation. Fukada specifically teaches detecting the input power supplied to the compressor (see means for solving the problems paragraph on page 2). 
	In regards to the arguments on page 15 regarding “failed start” vs. “aborted started,” the definition of aborted is “failing to achieve the desired result; ending without success.”3

G. Addressing arguments on pages 16-17.
In response to applicant's argument that Kramer in view of Fukada is not proper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the Kramer and Fukada references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kramer teaches power supply to a compressor in order to at start and/or steady state of a compressor by detecting power input (see page 2 of translation) these systems are both geared towards refrigeration compression systems and power supplied to such compressor. The detection system of Fukada could be applied to Kramer at restart (when compressor is reenergized, Column 7, lines 16-23 of Kramer) or during the entire steady state (page 2, means for solving problems of Fukada) thus the combination is proper and obvious to one of ordinary skill in the art. 

Conclusion
The Examiner submits that by the foregoing reasoning, all of Appellant’s arguments traversing the outstanding rejection of the claims have been shown to be unpersuasive. Accordingly, it is respectfully requested that the outstanding rejections be sustained.

Respectfully submitted,
/KIRSTIN U OSWALD/Examiner, Art Unit 3763    

                                                                                                                                                                                                    Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763    
                                                                                                                                                                                                    /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/aborted
        2 https://www.merriam-webster.com/dictionary/aborted
        3 https://www.merriam-webster.com/dictionary/aborted